Citation Nr: 1232379	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  08-12 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, claimed as posttraumatic stress disorder.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to a psychiatric disability.

3.  Entitlement to service connection for chronic labyrinthitis.

4.  Entitlement to service connection for pansinusitis.

5.  Entitlement to service connection for a headache disability.

6.  Entitlement to service connection for a low back disability.

7.  Entitlement to service connection for a neck disability.

8.  Entitlement to service connection for a left knee disability.

9.  Entitlement to service connection for a right knee disability.

10.  Entitlement to service connection for a bilateral hip disability.

11.  Entitlement to service connection for cold symptoms.

12.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

13.  Entitlement to an increased initial rating for a right knee scar, in excess of 0 percent prior to November 4, 2011, and in excess of 10 percent as of November 4, 2011.

14.  Entitlement to an initial compensable rating for bilateral hearing loss.



ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to September 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico (RO).

The issues of entitlement to service connection for a psychiatric disability, erectile dysfunction, chronic labyrinthitis, pansinusitis, a headache disability, a low back disability, a neck disability, a left knee disability, a right knee disability, and a bilateral hip disability are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran is receiving the maximum schedular rating for tinnitus.

2.  The medical evidence of record shows that the Veteran's service-connected hearing loss disability is manifested by, at most, Level III hearing loss in the right ear and Level I hearing loss in the left ear.

3.  The medical evidence of record shows that the Veteran's right knee scar measures, at most, 4.0 centimeters by 0.2 centimeter, and is painful.

4.  The preponderance of the evidence of record shows that the Veteran has not been diagnosed with a disability for VA purposes which is related to his claim of entitlement to service connection for cold symptoms.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular rating in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2011).

2.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2011).

3.  The criteria for an initial rating of 10 percent, but not higher, for a right knee scar have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2011).

4.  The criteria for a rating in excess of 10 percent for a right knee scar, for the period on and after November 4, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2011).

5.  A disability claimed as cold symptoms was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In August 2007, September 2007, and March 2008 the Veteran was provided notice of the information and evidence needed to substantiate his claims for service-connection for a right knee scar, hearing loss, and tinnitus, and the respective allocation of responsibilities between himself and VA.  Those letters also provided notice of the information and evidence needed to establish a disability rating and effective date for the disabilities on appeal.  In addition, an October 2008 letter notified the Veteran of the rating criteria for bilateral hearing loss, while letters dated in May 2009 and July 2009 also provided notice of the information and evidence needed to substantiate his claims for increased ratings.  All of the Veteran's claims decided herein were readjudicated following the dispatch of those letters.  Accordingly, the duty to notify has been satisfied.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue has been obtained.  The Veteran's in-service treatment records and VA treatment records were obtained.  The Veteran has not authorized the release of any additional, unobtained, relevant, available evidence.  The Veteran was also afforded adequate VA examinations in connection with the right knee, bilateral hearing loss, and tinnitus claims decided herein.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  While the Veteran was not provided with a VA examination in connection with his cold symptoms claim, an examination is not required as the evidence of record does not show that the Veteran has a diagnosis of a related disability for VA purposes.  Sanchez-Benitez v. Brown, 13 Vet. App. 282 (1999).  Therefore, the Board finds that VA has complied, to the extent required, with the duty to assist requirements.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)-(e) (2011).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors enumerated in the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  The appeal of the Veteran's tinnitus, bilateral hearing loss, and right knee scar claims are based on the assignment of initial ratings following initial awards of service connection.  Therefore, evidence contemporaneous with the claims and the initial rating decisions are most probative of the degree of disability existing when the initial ratings were assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial ratings, staged ratings may be assigned for separate periods of time.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Tinnitus

A June 2009 rating decision granted service connection for tinnitus as assigned an initial 10 percent disability rating, effective from 12, 2007, under Diagnostic Code 6260.  38 C.F.R. § 4.87 (2011).  The Veteran filed a notice of disagreement with the rating assigned in July 2009.  In a June 2010 statement of the case, the claim was denied on the basis that Diagnostic Code 6260 does not provide for assignment of a rating in excess of 10 percent for tinnitus.  The Veteran appealed that decision to the Board.

The pertinent regulations limit a Veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  38 C.F.R. §§ 4.25(b), 4.87, Diagnostic Code 6260 (2011); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

The Veteran's service-connected tinnitus has been rated under 38 C.F.R. § 4.87, Diagnostic Code 6260, which provides that a maximum 10 percent evaluation is warranted for tinnitus.  On a claim for an original or an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  If a veteran is at the maximum evaluation and no other criteria are applicable, there is no case in controversy.  In order for a claim to proceed, there must be a benefit.  In this case, the maximum rating allowed for tinnitus under the applicable diagnostic code is 10 percent.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2011).  Therefore, a higher schedular rating cannot be assigned.

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260 (2011).  As there is no legal basis upon which to award an initial rating in excess of 10 percent or separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions regarding duties to notify and assist in development have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534 (2002).

Bilateral Hearing Loss

The severity of hearing loss is determined by comparison of audiometric test results with specific criteria.  Ratings of bilateral defective hearing range from 0 percent to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  The Schedule allows for such audiometric test results to be translated into a numeric designation ranging from Level I to Level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  38 C.F.R. § 4.85, Diagnostic Codes 6100 through 6110 (2011).  

An August 2007 private audiological examination was conducted and pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
45
65
80
LEFT
20
40
- (40)
40

While the pure tone threshold was not specifically marked at 3000 Hertz in the left ear, the audiology report includes a line which crosses the 3000 Hertz mark at a level between 35 decibels and 40 decibels.  Thus, resolving reasonable doubt in favor of the Veteran, the Board finds that the August 2007 private audiological examination found that the Veteran had a hearing level of 40 decibels in the left ear at 3000 Hertz.  The average pure tone thresholds for these frequencies are 57.5 decibels in the right ear and 35 decibels in the left ear.  Speech discrimination testing was 88 percent in the right ear and of 100 percent in the left ear.  It was not shown that the speech discrimination testing was accomplished using the Maryland CNC Test, but the Board will afford the Veteran the benefit of the doubt and will accept the speech discrimination scores for rating purposes.  The examiner stated that the Veteran had normal hearing for the purposes of communication, bilaterally, with good discrimination ability in the right ear and excellent discrimination ability in the left ear.

A July 2008 VA audiological examination was conducted and pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
45
65
80
LEFT
20
40
50
45

The average pure tone threshold was shown as 57.5 decibels in the right ear and 38.75 decibels in the left ear.  Using the Maryland CNC word list, speech recognition was 92 percent in the right ear and 96 percent in the left ear.  The Veteran reported that he had the greatest difficulty with understanding in one to one and group conversations, and that his hearing loss interfered with his enjoyment of television.

A November 2011 VA audiological examination was conducted and pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
45
65
80
LEFT
25
45
55
50

The average pure tone threshold was shown as 58 decibels in the right ear and 44 decibels in the left ear.  Using the Maryland CNC word list, speech recognition was 88 percent in the right ear and 96 percent in the left ear.  The examiner stated that the Veteran's hearing loss impacted the ordinary conditions of life, including his ability to work, and the Veteran stated that it affected his communication skills.

Applying the August 2007 results to the Schedule reveals a numeric designation of Level III in the right ear and Level I in the left ear.  38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100 (2011).  Applying the July 2008 results to the Schedule reveals a numeric designation of Level II in the right ear and Level I in the left ear.  38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100 (2011).  Applying the November 2011 results to the Schedule reveals a numeric designation of Level III in the right ear and Level I in the left ear.  38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100 (2011).  Applying those findings to Table VII of the Schedule results in a 0 percent rating for hearing loss under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2011).

The rating criteria provide for rating exceptional patterns of hearing impairment.  38 C.F.R. § 4.86 (2011).  However, the Veteran's test results do not demonstrate either (1) a puretone threshold of 55 decibels or more in all four frequencies in either ear, or (2) a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear.  Thus, the Veteran is not entitled to consideration for exceptional patterns of hearing impairment for his service-connected bilateral hearing loss at any point during the period on appeal.  38 C.F.R. § 4.86 (2011).

Disability ratings for hearing impairment are derived by a mechanical application of the Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Thus, based on the current audiometric findings, a compensable rating for bilateral hearing loss is not warranted.

With regard to the functional effects of the Veteran's bilateral hearing loss, the July 2008 VA audiological examination report stated that the Veteran had the greatest difficulty with understanding in one to one and group conversations, and that his hearing loss interfered with his enjoyment of television.  The November 2011 VA audiological examination report stated that the Veteran's hearing loss impacted the ordinary conditions of life, including his ability to work, and the Veteran stated that it affected his communication skills.  Martinak v. Nicholson, 21 Vet. App. 447 (2010).

As this issue deals with the rating assigned following the original claim for service connection, consideration has been given to the question of whether staged ratings would be in order.  However, as the assigned rating compensates the degree of impairment shown since the date of the grant of service connection for bilateral hearing loss, there is no basis for staged ratings with respect to this claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular rating is adequate, and no referral is required.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for bilateral hearing loss inadequate.  The Veteran's bilateral hearing loss was rated under 38 C.F.R. § 4.85, Diagnostic Code 6100 the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran reported difficulty hearing, which impacted his ability to communicate and converse.  The Veteran's bilateral hearing loss is manifested by, at most, Level III hearing loss in the right ear and Level I hearing loss in the left ear.  When comparing that disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the schedular criteria for hearing loss.  A rating in excess of the currently assigned rating is provided for certain manifestations of hearing loss, but the medical evidence shows that those manifestations are not present in this case.  The criteria for a noncompensable rating for the Veteran's bilateral hearing loss more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular rating is adequate and no referral is required.  Marked interference with employment and frequent hospitalization are not shown due to hearing loss.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).

In reaching this decision, the Board finds that the preponderance of the evidence is against the Veteran's claim, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Knee Scar

Service connection for right knee residual scar shell fragment wound residual was granted by an April 2008 rating decision and a 0 percent rating was assigned, effective July 12, 2007, under 38 C.F.R. § 4.118, Diagnostic Code 7802.  Subsequently, a December 2011 rating decision assigned a 10 percent rating, effective November 4, 2011, under 38 C.F.R. § 4.118, Diagnostic Code 7802.

The Board notes that the medical evidence of record includes multiple complaints of right knee symptoms which are not directly related to the Veteran's right knee scar.  However, service connection for right knee osteoarthritis has been specifically appealed to the Board as a separate issue and is being remanded below as a general right knee disability claim for further development.  Accordingly, the only right knee symptoms for consideration in conjunction with the right knee claim being adjudicated herein are those directly resulting from the Veteran's service-connected right knee scar.

An August 2007 VA joints examination report noted that the Veteran had received an in-service injury to the right knee in September 1953.  On physical examination, there was a faded scar at the superior lateral patella that measured approximately 3 centimeters by 0.2 centimeters.  The scar was not adherent to the underlying tissue and appeared to be only superficial.

A November 2011 VA scars examination report stated that, on physical examination, the Veteran had a scar on the anterior of the right knee which measured 4 centimeters by 1 millimeter, and had an area of less than 6 square inches.  The scar was painful, but there was no evidence of skin breakdown.  The scar was superficial and without inflammation, edema, keloid formation, or other disabling effects.  The diagnosis was right knee scar formation.

The medical evidence of record shows that the Veteran's right knee scar measures, at most, 4 centimeters by 0.2 centimeters, and was painful.  While the August 2007 VA joints examination report did not state that the Veteran's right knee scar was painful, it also did not state that the scar was non-painful.  In addition, the report also repeatedly stated that the Veteran's right knee was painful, both subjectively and on examination.  While some of this pain was clearly related to the Veteran's general right knee disability, diagnosed in August 2007 as right knee degenerative osteoarthritis, the fact remains that right knee pain was noted on examination and no finding was made about whether the right knee scar itself was the source of any of that pain.  As the Veteran's right knee scar was subsequently found to be painful on examination in November 2011, the Board finds that the preponderance of the evidence of record demonstrates that the Veteran's right knee scar has been painful throughout the entire period on appeal.  Diagnostic Code 7804 provides for a 10 percent rating for one or two scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2011).  Accordingly, the Board finds that an initial 10 percent rating is warranted for the Veteran's right knee scar.

However, a rating in excess of 10 percent is not warranted for the Veteran's right knee scar at any point during the period on appeal.  A rating in excess of 10 percent cannot be assigned under Diagnostic Code 7804, as higher ratings are only available for multiple scars that are unstable or painful, and the Veteran only has a single service-connected scar on his right knee.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2011).  In addition, ratings are not warranted under diagnostic codes 7800, 7801, or 7802, as the Veteran's scar is not located on his head, face, or neck, and has a total area of less than 6 square inches.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802 (2011).

As this issue deals with the rating assigned following the original claim for service connection, consideration has been given to the question of whether staged ratings would be warranted.  However, as the rating assigned herein compensates the degree of impairment shown since the date of the grant of service connection for a right knee scar, there is no basis for staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his rating for a right knee scar inadequate.  The Veteran's right knee scar was rated under 38 C.F.R. § 4.118, Diagnostic Code 7804, the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's right knee scar measures, at most, 4 centimeters by 0.2 centimeters, and is painful.  When comparing that disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability rating for his right knee scar.  A rating in excess of the currently assigned rating is provided for certain manifestations of scars, but the medical evidence does not show that those manifestations are present.  The Board finds that the criteria for a 10 percent rating for the Veteran's right knee scar reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular rating is adequate and no referral is required.  Furthermore, the evidence does not show frequent hospitalization or marked interference with employment due to the scar.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2011).

In reaching this decision, the Board finds that the preponderance of the evidence is against the Veteran's claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Cold Symptoms

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

The Veteran's service treatment records show that he was treated for a fever and multiple ear, nose, and throat complaints.  On his separation report of medical history, the Veteran reported that he had experienced chronic or frequent colds.

After separation from military service, the medical evidence of record shows that the Veteran received treatment for upper respiratory tract infections on multiple occasions.

The Veteran seeks service connection for a disability he initially claimed as "the flu" and which has been adjudicated as "cold symptoms."  Regardless of the characterization of the disability, the evidence of record does not show that the Veteran has a current disability related to his claim of flu or cold symptoms for VA purposes.  To the extent that the Veteran claims service connection for "cold symptoms," symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  To the extent that the Veteran claims service connection for multiple bouts of upper respiratory tract infections, there is no evidence of record that states that the Veteran has a disability which has resulted in a disability.  While the evidence of record shows that the Veteran experienced multiple illnesses during military service and after separation from military service, the medical evidence of record shows that the incidents were acute and common illnesses which resolved following treatment.  There is no medical evidence of record that the Veteran has an underlying chronic "cold" or "flu" disability, nor that any of his acute illnesses have resulted in permanent disability of any kind.

Under certain circumstance, lay evidence can be competent and sufficient to establish the etiology or diagnosis of a condition.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  However, that etiological evidence is only competent to the extent that it relies on observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In this case, the Veteran does not claim that he has experienced cold or flu symptoms on a continuous basis since separation from military service, nor does he claim to have the medical expertise to diagnose an underlying disability.  Accordingly, the Veteran's lay statements are not competent evidence that he has a current diagnosis of a disability for VA purposes which is related to military service.

The Board notes that the medical evidence of record demonstrates that the Veteran has current diagnoses of multiple ear, nose, and throat disabilities, including labyrinthitis, sinusitis, pansinusitis, and allergic rhinitis.  To the extent that the Veteran claims that his in-service symptoms are related to those currently diagnosed disabilities, the Board is remanding the Veteran's chronic labyrinthitis, pansinusitis, and headache disability claims for further development.  Accordingly, service connection for the Veteran's currently diagnosed chronic ear, nose, and throat disabilities are not for adjudication in connection with the Veteran's "cold symptoms" claim.

The preponderance of the evidence of record shows that the Veteran has not been diagnosed with a disability for VA purposes which is related to his claim of entitlement to service connection for cold symptoms.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Here, the preponderance of the  evidence shows the Veteran does not currently have a diagnosis of a disability related to cold symptoms or flue for VA purposes.  Therefore, service connection for cold symptoms is not warranted.

In reaching this decision, the Board finds that the preponderance of the evidence is against the Veteran's claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Service connection for cold symptoms is denied.

An initial rating in excess of 10 percent for tinnitus is denied.

An initial rating of 10 percent, but not higher, for a right knee scar is granted.

A rating in excess of 10 percent for a right knee scar, as of November 4, 2011, is denied.

An initial compensable rating for bilateral hearing loss is denied.


REMAND

With respect to the Veteran's claim of entitlement to service connection for a psychiatric disability, the claim has previously been adjudicated as entitlement to service connection for posttraumatic stress disorder (PTSD).  The claim was denied due to a January 2010 VA PTSD examination report, which found that the Veteran did not meet the criteria for a diagnosis of PTSD.  However, the same examination report gave a diagnosis of depressive disorder, not otherwise specified.  The Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Veteran's claim must be considered to be a claim for all diagnosed psychiatric disabilities, not just PTSD, to specifically include the depressive disorder diagnosed in January 2010.  However, the January 2010 VA PTSD examination did not provide an opinion as to whether the Veteran's depressive disorder was related to military service or to a service-connected disability.  Therefore, the January 2010 VA PTSD examination was incomplete.  If VA provides the Veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the claim must be remanded so that the Veteran can be provided with a medical examination to determine whether his currently diagnosed psychiatric disability is related to military service or to a service-connected disability.

With respect to the Veteran's claim of entitlement to service connection for erectile dysfunction, the Veteran claims that disability is secondary to his psychiatric disability.  Accordingly, the erectile dysfunction claim is inextricably intertwined with the psychiatric disability claim and must be remanded, pending the readjudication of the psychiatric disability claim.  When a determination on one issue could have a significant impact on the outcome of another issue, the issues are considered inextricably intertwined and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

With respect to the Veteran's claims of entitlement to service connection for chronic labyrinthitis, pansinusitis, and a headache disability, on the Veteran's service separation report of medical history, he reported that he had previously experienced ear, nose, or throat (ENT) trouble.  On the separation medical examination, the examiner stated that the Veteran had "numerous ENT complaints" during service.  In addition, the medical evidence of record shows that the Veteran has received post-service diagnoses of labyrinthitis, sinusitis, pansinusitis, and allergic rhinitis.  Accordingly, there is medical evidence of record that the Veteran had in-service ENT symptoms and has current diagnoses of multiple ENT disabilities.  The Veteran has never been provided with a medical examination to determine the etiology of his currently diagnosed ENT disabilities.  Therefore, the claims must be remanded so that the Veteran can be provided with a medical examination to determine the existence and etiology of any ENT disabilities found.  38 C.F.R. § 3.159(c)(4) (2011).

With respect to the Veteran's claims of entitlement to service connection for a low back disability, a neck disability, a left knee disability, a right knee disability, and a bilateral hip disability, an April 2009 private medical report stated that the Veteran's in-service right knee injury caused him to bear his weight more on one side than the other, resulting in hip, back, neck, and knee problems.  The Veteran's service treatment records show that the Veteran suffered a shrapnel fragment injury to the right knee during military service.  Accordingly, there is medical evidence of record of an in-service injury, and post-service medical evidence which relates the Veteran's currently diagnosed hip, back, neck, and knee disabilities to that injury.  However, the medical evidence of record shows that in 1995, the Veteran reported that he had injured his low back approximately 25 years before while lifting a bag of rice that weighed approximately 100 pounds.  The April 2009 private medical report did not mention that post-service injury or otherwise take it into account.  There is no medical evidence of record which provides an etiological opinion with regard to the Veteran's hip, back, and neck disabilities which takes both the Veteran's in-service and post-service injuries into account.

While the Veteran was provided with a VA medical examination with respect to his right knee disability in August 2007, the examiner stated that there were no progress notes mentioning right knee pain during military service.  The Veteran received the Purple Heart Medal for a shrapnel fragment wound to the right knee in September 1952.  In addition, on his September 1953 separation report of medical history, the Veteran specifically reported a history of a "trick" or locked knee.  Accordingly, the August 2007 VA medical examination report did not properly take into account the Veteran's document in-service right knee symptoms.  The Board emphasizes that the Veteran's right knee injury was documented to have occurred during combat.  Accordingly, the Veteran's lay statements are competent to demonstrate all related in-service symptomatology.  38 C.F.R. § 3.304(d) (2011).  Thus, the claims must be remanded so that the Veteran can be provided with a medical examination to determine the existence and etiology of any musculoskeletal disabilities found.  38 C.F.R. § 3.159(c)(4) (2011).

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for the psychiatric disability, erectile dysfunction, chronic labyrinthitis, pansinusitis, headache disability, low back disability, neck disability, left knee disability, right knee disability, and bilateral hip disability.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of any pertinent private treatment records identified by him which have not been previously secured.  The Veteran may also submit the records himself.  If, after making reasonable efforts to records, the records are not obtained, notify the Veteran and (a) identify the specific records unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2. Obtain and associate with the record all pertinent VA records which are not already associated with the claims file, to specifically include all records dated after January 2011 and any VA treatment records identified by the Veteran in response to the above action.  All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3. Then, schedule the Veteran for a VA psychiatric examination.  The examiner must review the claims file and must indicate that review in the report.  Any appropriate evaluations, studies, and testing deemed necessary should be conducted.  The examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed psychiatric disability began in or is related to the Veteran's active duty service, or is otherwise related to any service-connected disability or to his inservice right knee shrapnel wound.  If any disability is attributable to factors unrelated to the Veteran's military service, the examiner should specifically so state.  The examiner must provide a complete rationale for all opinions.

4. Schedule the Veteran for a VA ENT examination.  The examiner must review the claims file and must indicate that review in the report.  Any appropriate evaluations, studies, and testing deemed necessary should be conducted.  The examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed ENT disability, to specifically include labyrinthitis, pansinusitis, and a headache disability, began in or are related to the Veteran's active duty service, or are otherwise related to any other service-connected disability.  If any disability is attributable to factors unrelated to the Veteran's military service, the examiner should specifically so state.  The examiner must provide a complete rationale for all opinions.

5. Schedule the Veteran for a VA musculoskeletal examination.  The examiner must review the claims file and must indicate that review in the report.  Any appropriate evaluations, studies, and testing deemed necessary should be conducted.  The examiner must provide a complete rationale for all opinions.  The examiner should provide the following opinions:

(a)  The examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed right and left knee disability began in or is related to the Veteran's active duty service, or is otherwise related to any other service-connected disability.  

(b)  The examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed neck or upper spine disability began in or is related to the Veteran's active duty service, or is otherwise related (due to or aggravated by) any other service-connected disability, to specifically include a right knee disability.

(c)  The examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed low back disability began in or is related to the Veteran's active duty service, or is otherwise related to (due to or aggravated by) any other service-connected disability, to specifically include a right knee disability.

(d)  The examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed bilateral hip disability began in or is related to the Veteran's active duty service, or is otherwise related to (due to or aggravated by) any other service-connected disability, to specifically include a right knee disability.

(e)  The examiner is instructed to consider the Veteran's reports of his in-service right knee injury and symptoms to be credible.  If any disability is attributable to factors unrelated to the Veteran's military service, the examiner should specifically so state.

6. Then readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


